 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM NATHANIEL                                   No. 2:15-CV-2302-MCE-DMC-P
      WASHINGTON,
12
                          Plaintiff,
13                                                        ORDER
              v.
14
      M. KUERSTEN,
15
                          Defendant.
16

17

18                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for the appointment of counsel

20   (ECF No. 63).

21                   The United States Supreme Court has ruled that district courts lack authority to

22   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

23   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

25   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

27   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

28   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is
                                                         1
 1   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

 2   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 3   of counsel because:

 4                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 5                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 6
                    Id. at 1017.
 7

 8                  In the present case, the court does not at this time find the required exceptional

 9   circumstances. Plaintiff argues appointment of counsel is warranted because he has demonstrated

10   a likelihood of success on the merits of his Eighth Amendment medical care claim. The court

11   does not agree. As explained in the court’s February 4, 2019, findings and recommendations

12   denying plaintiff’s motion for summary judgment, which have been adopted by the District

13   Judge, disputed issues of material fact remain for trial. While plaintiff certainly has some

14   likelihood that he will prevail, whether he is more likely than not to prevail has not been

15   established. Moreover, a review of the record reflects that plaintiff has been able to sufficiently

16   articulate his claims, which are neither legally nor factually complex.

17                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

18   appointment of counsel (ECF No. 63) is denied.

19

20   Dated: September 27, 2019
                                                            ____________________________________
21                                                          DENNIS M. COTA
22                                                          UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
